FILED
                             NOT FOR PUBLICATION                            MAR 25 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MARTHA ALICIA CERNA AREBALO,                     No. 09-70831

               Petitioner,                       Agency No. A079-523-206

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 8, 2011 **

Before:        FARRIS, O’SCANNLAIN, and BYBEE, Circuit Judges.

       Martha Alicia Cerna Arebalo, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying her motion to

reissue the BIA’s previous decision denying her motion to reopen. We have

jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the denial of


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
a motion to reopen, and review de novo claims of due process violations.

Hernandez-Velasquez v. Holder, 611 F.3d 1073, 1077 (9th Cir. 2010). We deny

the petition for review.

      The BIA did not abuse its discretion or violate due process in denying Cerna

Arebalo’s motion to reissue, where it concluded that the evidence submitted was

insufficient to rebut the presumption of proper mailing. See Singh v. Gonzales,

494 F.3d 1170, 1172-73 (9th Cir. 2007) (BIA is obligated to consider and address

the evidence submitted by petitioner); see also Lata v. INS, 204 F.3d 1241, 1246

(9th Cir. 2000) (requiring error for petitioner to prevail on a due process claim).

      PETITION FOR REVIEW DENIED.




                                           2                                    09-70831